DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03-12-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hikita (U.S. Patent No. 5,438,305) in view of Ujiie (U.S. Patent No. 5,450,287).
Regarding claim 1, Hikita teaches an acoustic wave device (2) (fig. 1A-B, 6 a-e, 12, col. 4, lines 27-34)) (see an acoustic wave device 2), comprising: 
a mounting substrate (4/130) comprising a mounting surface (4/7/130) (130) (fig. 3a-b, 10 a-b, col. 4, lines 48-51, and col. 5, lines 21-23) (see a surface acoustic wave is fixed on a piezoelectric substrate surface within a package 3 with a bond 4 (FIG. 1b), and A surface acoustic wave device chip 2 is mounted on a ground potential layer 130),
an acoustic wave chip (2) mounted on the mounting surface (4/7/130) (fig. 3a-b, 10 a-b, col. 4, lines 48-51, and col. 5, lines 21-23) (see and A surface acoustic wave device chip 2 is mounted on a ground potential layer 130), 
a dummy chip (629) mounted on the mounting surface (130) (fig. 6e, 7, col. 8, lines 52-59) (see FIG. 6e shows the technique of forming a dummy chip 629 having substantially the same height as a surface acoustic wave device, and connecting the device or chips and the dummy chip through a through hole 628 in the dummy chip 629), and 
a resin part covering (6) the acoustic wave chip (2) and the dummy chip (629) (fig. 6 d-e, 7-8, col. 8, lines 52-67, and col. 9, lines 26-34) (see a molding material such as a resin as in FIG. 7), 
wherein the dummy chip (629) comprises a dummy substrate (7/130) which is insulating (73) (fig. 6e, 7, col. 8, lines 52-59, and col. 9, lines 10-22) (see a dummy chip 629 having substantially the same height as a surface acoustic wave device or a semiconductor IC chip so as to cover the package terminals, and connecting the device or chips and the dummy chip through a through hole 628 in the dummy chip 629. As described above, the present invention uses a substrate of a flexible material, and the devices is substantially equal to that by the chips, so that the devices are die-bonded in a very small area. FIG. 7 further shows the overall module covered with a mold 73 such as silicone rubber, and
since the dummy chip (629) and acoustic wave chip (2) mounted on same the mounting surface (4/7/130), so that the mounting surface same as dummy substrate (fig. 6e), and
 one or more dummy terminals which are located on a surface of the dummy substrate on the mounting surface side and are bonded to the mounting surface (fig. 6e, col. 12, lines 9-19) (see dummy chips substantially flush with said high frequency device being disposed on said first terminals of said first package portion to provide contact between a conductor disposed on a surface of each of said dummy chips and the wiring conductor pattern disposed on said flexible substrate and said second terminals of said high frequency device and said wiring conductor pattern on said flexible substrate being electrically connected), 
Hikita teaches dummy chip (629) with connecting the device or chips and the dummy chip through a through hole 628 in the dummy chip 629 from the mounting substrate side, and wiring conductor patterns on said flexible substrate are electrically connected through a bump electrode (fig. 6e, 7, col. 8, lines 52-59, and col. 10, lines 43-45), that is or obvious to an open end when electrically viewed.
However, Ujiie teaches A semiconductor device according to a first aspect of the present invention includes an insulating substrate having a semiconductor chip mounted on a first face thereof, and an insulating package member fixed on the first face surrounding the semiconductor chip. The chip is housed in a first cavity formed by the substrate and the package member. The inventive semiconductor device further includes a stress balancing member fixed on a second face of the substrate, the second face being opposite to the first face. The first cavity housing the chip is covered with a first lid member which is fixed on an open end of the package member, and that is an open end when electrically viewed, and a dummy semiconductor chip (100) having the same shape and material as the semiconductor chip is mounted on the second face of the substrate (fig. 2B, col. 2, lines 61-67, and col. 3, lines 1-4, and lines 33-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Hikita with Ujiie, in order to provide a dummy semiconductor chip having the same shape and material as the semiconductor chip is mounted on the second face of the substrate. There is an advantage because the semiconductor device is symmetrical in structure including the chips  (see suggested by Ujiie on col. 3, lines 1-4, and lines 33-38).
 
Regarding claim 2, Hikita teaches the dummy chip comprises only the one or more dummy terminals as conductors (fig. 6e, col. 8, lines 47-58) (see FIG. 6e shows the technique of forming a dummy chip 629 having substantially the same height as a surface acoustic wave device or a semiconductor IC chip so as to cover the package terminals, and connecting the device or chips and the dummy chip through a through hole 628 in the dummy chip 629).

Regarding claim 3, Hikita teaches the dummy chip comprises a solid pattern (fig. 6e) which is located on the surface of the dummy substrate and is connected to at least one among the one or more dummy terminals (fig. 6e, 10, col. 8, lines 47-58) (see FIG. 6e shows the technique of forming a dummy chip 629 having substantially the same height as a surface acoustic wave device or a semiconductor IC chip so as to cover the package terminals, and connecting the device or chips and the dummy chip through a through hole 628 in the dummy chip 629).

Regarding claim 4, Hikita teaches the acoustic wave chip and at least one among the one or more dummy terminals are made conductive through the mounting substrate (fig. 6e, col. 8, lines 47-58) (see FIG. 6e shows the technique of forming a dummy chip 629 having substantially the same height as a surface acoustic wave device or a semiconductor IC chip so as to cover the package terminals, and connecting the device or chips and the dummy chip through a through hole 628 in the dummy chip 629).

Regarding claim 5, Hikita teaches the acoustic wave chip (2) comprises an input terminal (12/13) to which a signal is input (12/13) (fig. 2 A-B, 6A-B, 10A-B, col. 1, lines 54-59) (see surface acoustic wave device chip 2 is attached so as to cover an upper surface 19 of a lower metal package portion 3b, and the device 2 and the input/output terminals 12 of the package are connected with bonding wires 16), 
an output terminal (12/13) outputting the signal (fig. 2 A-B, 6A-B, 10A-B, col. 1, lines 54-59) (see surface acoustic wave device chip 2 is attached so as to cover an upper surface 19 of a lower metal package portion 3b, and the device 2 and the input/output terminals 12 of the package are connected with bonding wires 16), and 
a reference potential terminal given a reference potential (col. 3, lines 2-14, col. 5, lines 20-24) (see the high frequency device is preferably disposed at a ground potential, and A surface acoustic wave device chip 2 is mounted on a ground potential layer 130 ), and the input terminal (12/13) is made conductive (625) with at least one among the one or more dummy terminals (fig. 6e) through the mounting substrate (7/130) (fig. 2A-D, 3A-C, 6 C-D, 6E, col. 5, lines 20-30, and col. 8, lines 47-59) 
(see Formed on the film tape 7 as shown in FIG. 3b is a wiring conductor pattern including matching circuits 18, package 36, and connection pads 14 for the device 2. The device 2 and the input/output terminals 12 of the package 36 are connected by bumps 13 (FIG. 3a) through the film tape 7. Simultaneously, impedance matching between an external load and the devices is achieved, connecting the package and a bent film tape 7 with a conductive adhesive 625. FIG. 6d shows a technique of forming a post-like conductor 627 on the package and connecting the conductor and the film tape. FIG. 6e shows the technique of forming a dummy chip 629 having substantially the same height as a surface acoustic wave device or a semiconductor IC chip so as to cover the package terminals, and connecting the device or chips and the dummy chip through a through hole 628 in the dummy chip 629, and the input/output terminals of the package, the leads on the substrate, the input/output terminals of the high frequency devices may be connected directly or through bump bonds, lead electrodes or conductive adhesives).

Regarding claim 7, Hikita teaches the technique of forming a dummy chip (629) having substantially the same height as a surface acoustic wave device (2) (fig. 6e, col. 8, lines 52-62]),
As to claim 7, references fail to disclose various values such as, dummy chip is thicker than the acoustic wave chip …. as cited in the claim 7. 

However, these skilled in the art would have appreciated that the above differences “same height” or “thicker than” would not render the claims patentable over the applied references. 
The reasons are that the above differences would merely depend on how one would like to select particular values regarding the same height” or “thicker than”….. to be suitable to the system requirements. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the applied references as claimed, so that the system of the applied references would be suitable to different system requirements.

Regarding claim 9, Hikita teaches the acoustic wave chip (2) comprises a piezoelectric substrate  (3/7/19) (fig. 1A-B, col. 1, lines 55-59, and col. 4, lines 27-30) (see surface acoustic wave is fixed on a piezoelectric substrate surface within a package 3 with a bond 4), 
which (die-bonding) is lower in thermal expansion coefficient than the piezoelectric substrate (fig. 3A-C, col. 5, lines 18-27) (see surface acoustic wave device chip 2 is mounted on a ground potential layer 130 in a ceramics-based flat package 36 such as that shown in FIG. 3a,) In this case, the ceramics-based flat package 36 is lower in thermal expansion coefficient than the piezoelectric substrate (copper)),
and which is thicker than the piezoelectric substrate (col. 5, lines 1-16) (see a two-layered film structure. Connection between the opposite surfaces of the film or between circuit patterns on the films are made through holes 28 formed in the films. FIGS. 11a and 11b illustrate a coil used for the matching circuit. In the embodiment of FIGS. 11a and 11b, the film 27 is about 50-500.mu.m thick, and the copper leads 100 are 5-200 .mu.m thick and 5-200 .mu.m broad of the piezoelectric substrate).
a support substrate which is bonded (die-bonding) to the piezoelectric substrate (fig. 1A-B, col. 1, lines 55-59, and col. 4, lines 27-30), 
and an IDT (1) electrode located on a surface of the piezoelectric substrate on an opposite side (4) to the support substrate (fig. 1A-B, 2a, col./ 1, lines 54-65) (see  an interdigital transducer 1 (IDT) which excites a surface acoustic wave. When such a surface acoustic wave device is applied), 

Regarding claim 13, Hikita teaches an antenna which is connected with the acoustic wave device (2/51/52), and an IC which is connected with the acoustic wave device (2) (fig. 1A-B, 3A-C, 5, 8, 10A-B,  col. 7, lines 11-61, col. 8, lines 4-14) (see A signal received through an antenna terminal (not shown) enters a surface acoustic wave filter 51 of the first stage of the receiver, The semiconductor devices and resistors are formed in the semiconductor chip. Two surface acoustic wave filters and one semiconductor IC chip are connected to each other by a thin copper film circuit formed on the film tape using bump techniques, as shown in FIGS. 1a-1b.) .

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hikita (U.S. Patent No. 5,438,305) in view of Ujiie (U.S. Patent No. 5,450,287) and further in view of Lee (U.S. Pub. No. 2016/0234929). 
Regarding claim 6, Hikita teaches a material of the dummy substrate (7/130) (fig. 6e). But Hikita does not mention material of the dummy substrate (surface of the dummy chip with glass substrate) is lower in thermal expansion coefficient than a material of the resin part.
However, Lee teaches the dummy chip (120) in the cavity, filling a resin (130) into the cavity such that a space (130) between a sidewall of the cavity and the dummy chip (120) is substantially filled by the resin (130) (fig. 1, 2D-E, page 1-2, par [0020-0021, 0035]) (see the filling of the resin, forming a circuit layer on a surface of the core substrate and a surface of the dummy chip, and a dummy chip that is obtained by processing a glass substrate).
Lee teaches material of the dummy substrate surface of the dummy chip with glass substrate is lower in thermal expansion coefficient than a material of the resin part (page 3, par [0038, 0050, 0055]) (see the core substrate 110 and on the both surfaces of the core substrate 110 is using electroless copper plating and electrolytic copper plating, and a dummy chip that is obtained by processing a glass substrate directly is embedded in a board).  In this case, since the thermal expansion coefficient of metal is larger than that of glass. The glass possesses a low thermal expansion coefficient (6.7x10-7/K) and is thermally stable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Hikita and Ujiie with Lee, in order to provide a dummy chip that is obtained by processing a glass substrate directly is embedded in a board. By embedding the dummy chip in the board, a warpage of the board and a reliability of an embedded PCB may be improved (see suggested by Lee page 3, par [0035]).

Regarding claim 8, Hikita teaches the acoustic wave chip (2) comprises a piezoelectric substrate through which an acoustic wave is propagated in a predetermined direction of propagation (fig. 1A-B, col. 4, lines 27-67) (see a surface acoustic wave is fixed on a piezoelectric substrate surface within a package 3 with a bond 4, acoustic wave device further comprising a capacitor on a piezoelectric substrate, said high frequency module ), and 
the dummy chip overlaps the acoustic wave chip (fig. 6e) when viewed in the direction of propagation  (fig. 6e,col. 4, lines 1-3,  col. 8, lines 40-67, col. 9, lines 26-55) (see FIGS. 6a-6e are a cross-sectional view, a plan view and fragmentary cross-sectional views). 

Allowable Subject Matter
Claims 10-12 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 10, Iwamoto (US 2015/0028966) teaches an elastic wave filter device includes a transmission elastic wave filter chip and a reception elastic wave filter chip. The transmission elastic wave filter chip includes an insulating support substrate, a piezoelectric layer directly or indirectly supported by the support substrate, and an IDT electrode in contact with the piezoelectric layer. The reception elastic wave filter chip includes a piezoelectric substrate and an IDT electrode provided on the piezoelectric substrate. The thermal conductivity of the support substrate is higher than the thermal conductivity of either of the piezoelectric layer and the piezoelectric substrate (fig. 1, page 1, par [0007]), and 
 Hikita teaches an acoustic wave device (2) (fig. 1A-B, 6 a-e, 12, col. 4, lines 27-34)) (see an acoustic wave device 2), comprising: a mounting substrate (4/130) comprising a mounting surface (4/7/130) (130) (fig. 3a-b, 10 a-b, col. 4, lines 48-51, and col. 5, lines 21-23), an acoustic wave chip (2) mounted on the mounting surface (4/7/130) (fig. 3a-b, 10 a-b, col. 4, lines 48-51, and col. 5, lines 21-23) (see and A surface acoustic wave device chip 2 is mounted on a ground potential layer 130), a dummy chip (629) mounted on the mounting surface (130) (fig. 6e, 7, col. 8, lines 52-59). And
Lee teaches material of the dummy substrate surface of the dummy chip with glass substrate is lower in thermal expansion coefficient than a material of the resin part (page 3, par [0038, 0050, 0055]), and a dummy chip that is obtained by processing a glass substrate directly is embedded in a board. By embedding the dummy chip in the board, a warpage of the board and a reliability of an embedded PCB may be improved (Lee page 3, par [0035]).
The above prior art of record, however, fail to disclose or render obvious:  An acoustic wave device, comprising: a mounting substrate comprising a mounting surface, a first chip mounted on the mounting surface, a second chip mounted on the mounting surface, and a resin part covering the first chip and the second chip, wherein the first chip comprises a first piezoelectric substrate, a support substrate which is bonded to the first piezoelectric substrate, which is lower in thermal expansion coefficient than the first piezoelectric substrate, and which is thicker than the first piezoelectric substrate, and a first IDT electrode which is located on a surface of the first piezoelectric substrate on an opposite side to the support substrate and is mounted on the mounting surface with the first IDT electrode side made to face the mounting substrate, the second chip comprises a second piezoelectric substrate which is thicker than a total thickness of the first piezoelectric substrate and the support substrate, and a top surface of the resin part on an opposite side to the mounting surface is flat over a top of the first chip and a top of the second chip, as specified in the claim 10. 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                         May 19, 2022